Citation Nr: 1332542	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for dental trauma.

2.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned during a Board hearing in February 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue of entitlement to service connection for dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision dated in December 2005, the RO denied service connection for dental trauma. 

2.  Evidence submitted since the December 2005 rating decision is new and raises a possibility of substantiating the claim for service connection for dental trauma.


CONCLUSIONS OF LAW

1.  The unappealed December 2005 rating decision that denied service connection for dental trauma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the December 2005 RO rating decision, which denied service connection for dental trauma, is new and material; the claim of entitlement to service connection for dental trauma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for dental trauma.  He contends that, during his period of active service in 1970, he fell down a set of steps and into a metal gate which fractured his bridge and knocked out his front teeth (numbers 8 and 9).  See Transcript, p. 7.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's original service connection claim in a December 2005 decision.  The rating decision discloses that the Veteran's claim was denied because it was determined that his service treatment records are silent as to treatment for a mouth injury, and that a report dated November 24, 1971, indicated that teeth 7, 8, 9, 10, 11, 14, 29, and 30 were missing. The report also noted that the Veteran was fitted with partial dentures, but there was no mention that the missing teeth were due to dental trauma or disease.   

The Veteran was notified of the December 2005 decision, and of his appellate rights, via a letter sent to him in January 2006.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection for dental trauma was received prior to the expiration of the appeal period stemming from the December 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of private treatment reports, VA outpatient treatment reports, and the Veteran's February 2013 Board hearing testimony.  

As noted above, service treatment records document extensive dental work during the Veteran's period of active duty.  Most pertinent to the Veteran's claim, the Veteran testified in February 2013 that part of the service treatment records, to include the timeframe of the incident in question, are missing.  He further testified that he received dental treatment at a Hong Kong hospital, as a result of his alleged dental injury, during this period of time (1970).  See Transcript, p. 26.  While a report dated November 24, 1971, indicated that teeth 7, 8, 9, 10, 11, 14, 29, and 30 were missing, a prior dental treatment record, also prepared during the Veteran's period of active duty (last record dated June 20, 1969), indicated that only teeth 7, 10, 11, 14, and 29 were missing.  Per the Veteran and his representative, this demonstrates that an intervening act between that period, and the later report beginning on March 25, 1971, was responsible for the loss of teeth numbers 8 and 9.  See Transcript, p. 9.  Indeed, the Board is unable to find a dental record which shows the removal of the Veteran's front teeth.

As to the Veteran's testimony that his two front teeth were knocked out as the result of dental trauma during his period of active duty, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In that regard, he is deemed competent such an injury, as well as the resulting loss of teeth.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This condition is (1) simple to identify, (2) service treatment reports may contain contemporaneous medical findings supporting his statements, and (3) his testimony with regard to which teeth were missing, and the time frame in which they were lost, is also supported by the medical evidence of record.  Id.  While the record is silent as to whether there is evidence of any prior dental trauma (as a VA examination was never conducted in conjunction with his claim), the Veteran has certainly demonstrated competence to provide an opinion as to the onset his missing teeth, a simple medical diagnosis.  Further, the claimed issue is a disorder whose cause is simple to identify.  See Jandreau.  

As such, the Veteran's competent and credible testimony opens the door to the possibility that he may have, in fact, suffered dental trauma in service which resulted in the loss of teeth 8 and 9.  Coupled with the Veteran's service treatment records, which demonstrates extensive dental work and supports the Veteran's theory of causation and timeframe, this evidence taken as a whole may serve to establish that the Veteran's claimed disorder was incurred during his period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for dental trauma.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for dental trauma; the claim is reopened and allowed to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's service connection claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

In this case, and as noted in detail above, evidence of record establishes that the Veteran lost his two front teeth at some point during his period of active duty.  On entrance in 1968, no teeth were missing.  On separation in 1972, most of the Veteran's top teeth were missing, to include teeth 8 and 9.  While the RO was correct to note that service treatment records do not demonstrate a traumatic dental injury resulting in the loss of teeth, the Veteran correctly pointed out that dental records from June 20, 1969, to March 25, 1971, are absent.  Further, there is no evidence in his dental records to show the removal of these two teeth, yet between these two sets of records, those teeth were lost.

As noted above, the Board finds that the Veteran's testimony, with regard to the loss of teeth 8 and 9, is competent.  Further, his account is credible.  Although there is no medical report noting a specific injury resulting in the loss of his front teeth, a gap in the dental records opens a door to the possibility of dental trauma circa 1970.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, in light of the evidence currently of record, which documented in-service dental treatment and the loss of his front teeth, as well as the credible testimony of the Veteran, he must be afforded a VA examination in order to determine whether the Veteran suffered dental trauma during his period of active service and, if so, to determine the residuals thereof.  

Finally, the Veteran testified that he reported to a hospital in Hong Kong to receive treatment following his in-service dental trauma.  However, these reports have not been associated with the record, and the Board has found no indication that a search for these records has been conducted.  On remand, the RO/AMC should contact any and all appropriate records depositories, and attempt an exhaustive search to locate any such records, to the extent available.  Per the Veteran, he was treated in an English hospital in Hong Kong in 1970, and the name of the hospital "was a lady's name...St. Mary's, or the Queen Anne..."  See Transcript, p. 28.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims folder any treatment reports, to include those associated with dental trauma or treatment, during the period from June 1969 to March 1971, from any and all appropriate records depositories, to include a search of Hong Kong hospitals (such as St. Mary's, or Queen Anne) which were operational during the time period in question and conform to the Veteran's account.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  Following the development conducted pursuant to the preceding paragraph, to the extent available, the RO/AMC shall schedule a VA examination in the appropriate specialty so as to determine whether the Veteran lost teeth 8 and 9, or any other residuals to include additional missing teeth or orthodontic damage, as the result of in-service dental trauma.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  

Following a review of the claims folder, to include the Veteran's testimony in support of his claim, and specifically the Veteran's service treatment records, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that dental trauma occurred during active service, resulting in the loss of teeth 8 and 9, or any other residual of such trauma.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file/eFolder was conducted, and must discuss pertinent evidence therein.  

If the examiner cannot provide an opinion without resorting to mere speculation for either claim, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


